UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 95-30648
                           Summary Calendar


            LARRY D. ANKUM, SR.; PATRICIA ANKUM, Wife,

                                               Plaintiffs-Appellants,

               FIDELITY & CASUALTY COMPANY OF NEW YORK,

                                                Intervenor-Appellant,


                                VERSUS


            TRAVELERS INSURANCE COMPANY; AETNA CASUALTY
            & SURETY COMPANY, As Owners of Canal Place;
            INSURANCE COMPANY OF NORTH AMERICA (CIGNA),

                                                Defendants-Appellees.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                            (94-CV-378-M)
                          November 29, 1995


Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     The   Travelers   Insurance   Company   ("Travelers")   owned   the

premises commonly known as Canal Place, Phase II, which includes a


     *
         Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
hotel, a retail mall and an attached parking garage located at 365

Canal Street, New Orleans, Louisiana.              Travelers entered into a

management     agreement   dated     May    1,    1991,     with     Canal    Place

Management, Inc. ("CPMI") to manage and operate the premises owned

by Travelers.     CPMI hired Larry D. Ankum, Sr. ("Ankum") as an

electrician on its full time staff to provide routine maintenance

and operation services in the premises owned by Travelers.                    On May

13, 1992, Ankum sustained an injury when a ladder which he was

using to string additional electrical lines for lights in the

retail area slipped and fell with him.              Ankum received workers'

compensation    benefits   from    the     workers'      compensation      coverage

provided by his employer, CPMI.

     On May 12, 1993, Ankum sued Travelers in Louisiana state court

alleging that Travelers' negligence caused his injury. On November

18, 1993,    Ankum   amended   his    state      court    petition    to     include

Insurance Company of North America ("INA") as the liability insurer

of Travelers.    INA removed the case to the federal District Court

for the Eastern District of Louisiana based upon diversity of

citizenship. Fidelity & Casualty Company of New York ("Fidelity"),

who had paid compensation benefits to Ankum, intervened.

     Travelers and INA moved for summary judgment arguing that

Ankum was a statutory employee of Travelers and that under LA. REV.

STAT. 23:1061(A), as amended effective January 1, 1990, Ankum cannot

assert a claim for negligence against Travelers.                     The parties

consented to a determination of the matter by a magistrate judge.




                                      2
The magistrate judge granted INA and Travelers' motion for summary

judgment.   Ankum and Fidelity appealed to this Court.

     We have carefully reviewed the briefs, the record excerpts and

the relevant portions of the summary judgment record itself. Under

the facts and law applicable to this case, we are satisfied that

the decision of the magistrate judge was correct.   See Thompson v.

Georgia Pacific Corp., 993 F.2d 1166 (5th Cir. 1993); Morgan v.

Gaylord Container Corp., 30 F.3d 586 (5th Cir. 1994); and Kinsey v.

Farmland Industries, Inc., 39 F.3d 603 (5th Cir. 1994).

                          AFFIRMED




                                 3